Citation Nr: 0423163	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  96-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides in service.  

2.  Entitlement to service connection for low back disability 
secondary to residuals of left ankle sprain.  

3.  Entitlement to service connection for bilateral knee 
disabilities secondary to residuals of left ankle sprain.  

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In July 1997, the 
Board remanded to the RO the issues of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for bilateral knee 
disabilities and the issue of entitlement to service 
connection for low back disability secondary to residuals of 
a left ankle sprain.  At the same time, the Board granted 
service connection for PTSD.  

While the case was in remand status, the RO assigned an 
initial 10 percent rating for PTSD, and the veteran disagreed 
with that rating.  Subsequently, the RO increased the initial 
rating to 30 percent for PTSD, and the veteran continued his 
appeal, placing that issue before the Board.  The RO sent the 
case, including that issue and the issues pertaining to 
bilateral knee disabilities and low back disability, to the 
Board in December 1999.  

In a decision dated in January 2000, the Board determined 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection for bilateral 
knee disabilities secondary to service-connected left ankle 
disability and reopened the claim, but denied it on the 
merits.  In the same decision, the Board denied entitlement 
to service connection for low back disability secondary to 
service-connected left ankle disability and also denied 
entitlement to an initial rating in excess of 30 percent for 
PTSD.  

The veteran appealed the Board's January 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2001 order, the Court granted a joint motion for 
remand and vacated that part of the Board decision that 
denied service connection for low back disability secondary 
to service-connected left ankle disability, service 
connection for bilateral knee disabilities secondary to 
service-connected left ankle disability and entitlement to an 
initial rating in excess of 30 percent for PTSD.  The case 
was thereafter returned to the Board for appropriate action 
and readjudication of the veteran's claims.  

In February 2002, the veteran's representative requested 
additional development be undertaken with respect to the 
veteran's claims pertaining to secondary service connection 
for low back disability, secondary service for bilateral knee 
disabilities and an initial rating in excess of 30 percent 
for PTSD.  In March 2002, pursuant to provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) as then in effect, the Board undertook 
development of the veteran's claims.  In a decision in May 
2003, the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because, 
in conjunction with amendments to 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence requested 
from a claimant by VA without having to remand the case to 
the RO for initial consideration and without having to obtain 
the veteran's waiver, which is contrary to 38 U.S.C.A. 
§ 7104(a) (West 2002).  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
Thereafter, in June 2003, the Board remanded the case to the 
RO for additional development, review of the record and 
readjudication of the claims by the RO.  

While the case was in remand status, the RO, in a July 2003 
rating decision, denied entitlement to service connection for 
diabetes mellitus claimed due to exposure to herbicides.  The 
veteran disagreed with that decision and has perfected an 
appeal as to that issue, which is now also before the Board.  

The issues of entitlement to service connection for diabetes 
mellitus, low back disability and bilateral knee disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  From February 4, 1999, to January 26, 2003, the veteran's 
PTSD was manifested by chronic sleep disturbances including 
nightmares, disturbances of motivation and mood, fear of 
crowds, panic attacks more than one a week and difficulty in 
establishing and maintaining effective work and social 
relationships, productive of considerable occupational and 
social impairment with reduced reliability and productivity.  

2.  Before February 4, 1999, and since January 26, 2003, the 
veteran's PTSD has been manifested primarily by symptoms such 
as depressed mood, anxiety, fear of crowds, nightmares and 
chronic sleep problems that occasionally decrease his 
efficiency, but he generally functions satisfactorily with no 
more than definite social and industrial impairment.  


CONCLUSIONS OF LAW

1.  For the period from February 4, 1999, to January 27, 
2003, the criteria for a 50 percent disability rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411 (2003).  

2.  The criteria for a disability rating greater than 30 
percent for service-connected PTSD were not met prior to 
February 1999 and have not been met since January 27, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A.  § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
August 2001, VA issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§ 3.159 (2003).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In this case, in a September 1999 statement of the case, the 
RO spelled out the rating criteria for PTSD, including the 
criteria for ratings higher than the currently assigned 
30 percent rating, that is, the criteria for 50, 70 and 100 
percent ratings.  In so doing, the RO notified the veteran of 
the evidence needed to substantiate his increased rating 
claim.  Also, in a letter to the veteran dated in July 2003, 
the RO notified the veteran that current medical evidence 
that his PTSD had increased in severity was required to 
substantiate an increased evaluation.  As to notice to the 
veteran of information or evidence to be provided by him, in 
the same letter the RO told the veteran that he should 
identify and provide release authorizations for health care 
providers from which he had received treatment for PTSD at 
any time since June 1992.  The RO explained that it would get 
any VA medical records or other medical records the veteran 
told them about.  The RO explained that it would tell the 
veteran if it was unable to get requested records and that it 
was ultimately his responsibility to make sure VA received 
all requested records that were not in the possession of a 
Federal department or agency.  

The Board finds that the correspondence outlined above 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v.  Principi, 16 Vet. App. 183 (2002).  

The Board notes that in Peligrini v. Principi, 18 Vet. App. 
112 (2004), the Court pointed out that although the statute 
and regulation provide that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits, 
in cases where such notice was not mandated at the time of 
the initial agency of original jurisdiction (AOJ) notice, the 
AOJ did not err in not specifically complying with 
38 U.S.C.A. § 5103a and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had occurred.  In the same decision, 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran has been well-informed of the 
evidence needed to substantiate his claim and has been told 
what evidence he should submit and what evidence VA would 
obtain, and although he has not been told explicitly to 
"give us everything you've got pertaining to your claim," 
the RO did in its July 2003 letter request that the veteran 
send any additional information or evidence within a year or 
preferably within 30 days.  That notice is, in the judgment 
of the Board, tantamount to advising the veteran to submit 
everything he has pertaining to his claim.  

The Board acknowledges that the timing of the notice provided 
by VA has not complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 in that the decision of the 
RO that led to this appeal was years before the veteran was 
sent the letter telling him what evidence he should submit 
and what evidence VA would obtain.  The Board notes, however, 
that in its November 2003 supplemental statement of the case, 
the RO reported that in November 2003 a Decision Review 
Officer reviewed all of the evidence of record and considered 
the claim on a de novo basis assuring that the veteran has 
received due process relative to his claim.  

In any event, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384  (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and an additional 
supplemental statement of the case was provided to the 
veteran in November 2003.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to him.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his PTSD increased rating claim.  The RO has 
obtained VA outpatient records and has provided the veteran 
with VA examinations in conjunction with his claim.  There is 
no indication that there exists any available evidence which 
has a bearing on the issue adjudicated here that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal, and 
he not indicated that he has or knows of any additional 
evidence to support his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice.  Further, to the extent 
possible, relevant data had been obtained for determining the 
merits of the veteran's claim, and the record as a whole 
demonstrates that VA has taken reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  

Background and analysis

The veteran was in the Navy and served aboard the USS KITTY 
HAWK, including during October 1972 when racial disturbances 
took place on that ship.  The veteran's experiences during 
that time are the stressors upon which his diagnosis of PTSD 
has been based.  The veteran filed his service connection 
claim in June 1992.  After the claim was granted, the RO 
assigned a 10 percent disability rating, the veteran 
disagreed with that rating, and the RO thereafter assigned a 
30 percent rating from the date the veteran filed his 
original claim in June 1992.  The appeal continued and is now 
before the Board.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  In Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned after a grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2003). 

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  It should also be noted that 
use of similarly descriptive terminology by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence-to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).  

Factual background

At a VA examination in November 1992, the veteran reported 
nightmares two or three times a week about the race riot on 
the USS KITTY HAWK.  He reported intrusive thoughts and 
flashbacks of the experience approximately twice a week.  The 
veteran said he avoided crowds, was nervous and watched 
people around him, which the examiner said was hypervigilant 
behavior.  The veteran also reported having sleep 
difficulties and was able to sleep only two or three hours at 
a time.  He also reported that he jumped when he heard a 
harsh noise.  The physician said the veteran's judgment was 
appropriate and that he had some insight into his condition.  
The veteran reported no problems in concentration, no 
auditory hallucinations, no ideas of reference and no 
paranoid delusions, although he said he was scared of a group 
of black people.  The veteran's mood showed some anxiety.  
The diagnosis was PTSD, moderate, and the physician assigned 
a Global Assessment of Functioning (GAF) score of 75.  

A VA outpatient record dated in July 1993 shows that the 
veteran reported that since 1972 he had been unable to relate 
to others easily, was irritable, uptight, tense, anxious and 
lost his temper easily.  He said that he currently felt 
stressed out working in the Post Office, becoming more 
anxious, depressed and irritable.  The examiner said the 
veteran was mildly anxious and depressed.  There was no 
insight.  Medication was prescribed.  

At a hearing at the RO in September 1993, the veteran 
testified that he had continued to have nightmares about the 
in-service race riots and that he always kept his guard up, 
especially when working with minorities at his job.  He 
testified that he was currently taking medication to help 
with his anxiety.  He said that he became very nervous when 
he was exposed to any news reports about any kind of riot or 
news about people being hurt or killed.  He said he now 
stayed away from crowds and also said his only close friends 
were his children who were aged 10 and 15 years.  

At an annual VA mental health clinic examination in July 
1994, the veteran's history was noted to include anxiety and 
depression.  The veteran said he was doing all right without 
medication.  The physician said the veteran showed no 
evidence of hallucinations or delusions.  Judgment, insight 
and memory were fair.  At a follow-up appointment in November 
1994, the physician noted that the veteran's mood was stable.  
While at a mental health clinic appointment in May 1995, the 
physician said the veteran's mood was depressed.  

In a January 1995 letter captioned Notice of Restricted Sick 
Leave, the Postal Service told the veteran that review of his 
attendance record indicated that he was presently not meeting 
the requirement that he be available for work on a regular 
basis.  The letter pointed out between mid-November 1994 and 
late December 1994 the veteran had used 24 hours of 
unscheduled leave, which was unacceptable and if continued 
could result in disciplinary action, up to and including his 
removal.  

At a VA examination in March 1996, the veteran stated that he 
was unable to be around a crowd of people.  He said he was 
afraid of blacks and became very nervous with them around.  
He reported nightmares of the shipboard riots and said he 
would wake up screaming and find that he was shoving his wife 
or sometimes would grab her by the throat.  He said he 
continued to have nightmares 3 to 7 nights a week and had 
flashbacks at work.  He said he had trouble concentrating at 
work because of thoughts about the riot.  He said that he 
liked his current Post Office job because he worked in a 
mailbox shop where there were few people around.  He said 
that the doctor had released him from the mental hygiene 
clinic.  On mental status examination, the veteran admitted 
to being depressed at times but said he would not harm 
himself.  He had no delusions and no paranoid ideations 
except in a crowd, especially involving black people.  The 
diagnosis was PTSD, delayed, milder.  The physician assigned 
a GAF score of 85.  

The record includes an August 1997 letter captioned Notice of 
Restricted Sick Leave and an August 1997 letter captioned 
Letter of Warning, both from the veteran's employer.  The 
Notice of Restricted Sick Leave said that a review of the 
veteran's attendance record indicated he was not meeting the 
requirement that he be available for work on a regular basis 
pointing out that between January 1997 and July 1997 he had 
used more than 80 hours of unscheduled sick leave.  The 
letter said that the veteran had been made aware of his 
attendance deficiencies in the past.  The Letter of Warning 
addressed the same period and described the veteran's work 
attendance as unscheduled, irregular and unreliable.  The 
letter said that future deficiencies would result in more 
severe disciplinary action that could include suspensions, 
reduction in grade and/or pay, or removal from the Postal 
Service.  

At a VA examination in February 1999, the veteran reported 
that he was not taking any psychotropic medication and was 
not attending any therapy sessions for PTSD.  The veteran 
continued to be employed by the Postal Service as a building 
mechanic and reported staying agitated and angry with 
feelings of being discriminated against at his job.  He 
reported having constant conflicts with his supervisors and 
had been counseled regarding abuse of sick leave.  The 
veteran said that he did not feel comfortable at work, and he 
said that if the stress level became too high, he went home.  
He also said that he did not like to go out to malls or 
movies, but had recently begun attending church, but on an 
irregular basis.  He said he did not socialize with friends.  

At the February 1999 examination, the veteran reported a 
constant sense of feeling uneasy.  He reported he did not 
relate to crowds and felt others were staring at him 
critically.  He said he felt as though he was going to be 
attacked or harmed, especially by blacks.  On examination, 
the veteran's mood was dysphoric.  He admitted to hearing 
someone call his name four to five times a week.  He was not 
delusional, but was quite hypervigilant when in a situation 
where he feared for his safety.  The veteran denied suicidal 
intentions or gestures, but reported vague thoughts of self-
harm by shooting himself.  He denied homicidal attempts, but 
reported wanting to kill blacks, especially when he witnessed 
them being disrespectful to whites.  He reported panic 
attacks at least once a day that lasted 11/2 to 2 hours, 
especially when he was stressed at work.  He reported broken 
sleep totaling 3 to 4 hours per night, and he reported 
nightmares about the riot at least once a week stating that 
on occasion he woke up to find he was choking his wife.  He 
reported flashbacks to the riot at least every other day.  

The psychologist who conducted the February 1999 examination 
said that the veteran's ability to work was affected by his 
depression and PTSD.  He said that the depression caused him 
to work at a reduced efficiency, to be irritable and to 
heighten his feelings of being discriminated against and 
feeling that others were denigrating him.  The Axis I 
diagnoses were:  PTSD, chronic; dysthymic disorder; and 
adjustment disorder with mixed emotional features.  He 
assigned a GAF score of 70.  

VA outpatient records show that when seen for other matters 
in July 2000, the veteran reported increased depression and 
anger.  In a depression screening in March 2001, the veteran 
indicated depressed mood most of the day, nearly every day, 
for the past two weeks, and he indicated diminished interest 
or pleasure in all, or almost all, activities most of the 
day, nearly every day, for the past two weeks.  He reported 
insomnia or hypersomnia nearly every day, said he felt slowed 
down, and experienced fatigue and loss of energy every day.  
He said he had feelings of worthlessness or excessive guilt 
nearly every day, and reported recurrent thoughts of death or 
suicide.  He refused referral to the mental health clinic.  

The veteran was seen in a VA mental health clinic in 
September 2001.  The veteran described discrete panic attacks 
and avoidance of crowded places.  He also reported lack of 
restorative sleep and episodic low self-esteem and depressed 
mood.  The diagnoses included PTSD, panic disorder and 
insomnia.  Medication was prescribed.  The veteran was seen 
by a social worker on the same date and reported a certain 
amount of stress related to his maintenance job at the post 
office and also reported some stress related to situational 
issues.  He complained of sleep disturbance, panic attacks, 
avoidance of crowds, short temper, irritability and 
depression.  

In October 2001, when seen for follow-up at the VA mental 
health clinic for assessment of response to mediation for 
panic attacks and depression, the veteran was noted to be 
appropriately concerned with the potential threat of anthrax 
contamination at the mail facility where he worked.  He had 
read of the possible side effects of the medications that had 
been prescribed and elected to postpone starting them.  The 
psychiatrist noted that the veteran's mood was neutral but 
appropriately concerned.  In December 2001, the veteran 
reported that the medication seemed to benefit him in that 
his stress tolerance was increased, but he had continuing 
sleep problems.  The medications were adjusted, and in 
February 2002, the veteran reported that his stress tolerance 
remained increased, and he reported no panic attacks 
recently.  He said he was satisfied with his presence 
mediations.  

When seen at the VA mental health clinic in May 2002, the 
veteran reported morning over sedation and wished to try 
another medication.  He reported having had a few small panic 
attacks and one large panic attack.  On that occasion he was 
in a large social setting where he did not know everyone.  He 
experienced intense social phobia until he escaped.  He said 
he was otherwise handling stress rather well.  On mental 
status examination, the veteran was alert, calm, polite and 
well groomed.  His speech was fluent and logical.  He made 
good eye contact, and his appearance, behavior and affect 
were appropriate.  His mood was neutral, and the psychiatrist 
stated that the veteran was not psychotic, paranoid, manic, 
depressed, suicidal or homicidal.  The physician adjusted the 
medications.  

The veteran was seen in the VA mental health clinic for 
medication management in July 2002.  He reported that his 
current antidepressant caused too much emotional distance but 
that his other medication was effective for sleep.  He 
reported that he had had no significant panic attacks since 
his last visit and had no new complaints.  The psychiatrist 
said the veteran was alert, friendly and polite with good eye 
contact and fluent, relevant speech.  The veteran's mood was 
neutral, and he was not psychotic, paranoid, suicidal or 
homicidal.  He participated actively in his treatment 
planning and said he was satisfied with his treatment.  His 
appearance, behavior and affect were appropriate.  The 
psychiatrist adjusted the medications.  

A VA mental health clinic psychiatry noted dated in September 
2002 shows that the veteran reported he was satisfied with 
his present treatment.  He said the new antidepressant was 
sufficiently effective that he did not always need to take 
the sleep medication.  The veteran reported that he still had 
brief panic attacks but he believed he could endure them 
without additional medication.  There were no new complaints.  
The psychiatrist described the veteran as alert, oriented, 
calm and pleasant with fluent, logical speech.  His 
appearance, behavior and affect were appropriate.  The 
psychiatrist said that today the veteran was not psychotic, 
paranoid, depressed, suicidal or homicidal.  He said the 
veteran's outlook was optimistic and his further plans were 
realistic.  

At a VA examination in October 2002, the veteran said he 
continued to be employed at the postal service as a building 
mechanic but was very unhappy and uncomfortable in his job.  
He said he was agitated, angry and paranoid most of the time.  
He said he felt discriminated against and that his coworkers 
were constantly watching him, talking about him, criticizing 
and degrading him.  He reported constant conflict with his 
supervisors and said he had been counseled numerous times for 
sick leave abuse.  He also said his boss tried to fire him 
several times for not showing up for work.  He said he liked 
to work alone because his coworkers made him anxious, angry, 
depressed and paranoid.  He said that when he was subjected 
to too much stress, he would just stay home.  He said he 
usually would be absent from his job one day a week for 
several months.  

At the October 2002 examination, the veteran said he had not 
had periods of remissions from his nightmares, anxiety or 
depression.  He said he had no social life and avoided 
crowds, people, going to the mall, movies or family reunions.  
He said he did not trust blacks and got scared fearing they 
might assault him.  The veteran reported he had been taking 
the medication prescribed at the VA mental health clinic but 
said the medication did not help much and thought the doctor 
had to try him on another antidepressant.  

At the October 2002 examination, the psychiatrist stated that 
the veteran continued to express delusions about his 
coworkers and was suspicious and distrustful of blacks 
because of fear of being attacked by them.  He had no eye 
contact.  The veteran denied any homicidal thoughts but 
admitted to feeling depressed with thoughts of killing 
himself by shooting himself a week prior to the examination 
although he no longer had those thoughts.  There was no 
obsessive or ritualistic behavior although the veteran 
reported checking all the doors at night before going to 
sleep.  The psychiatrist said he did not observe any panic 
attacks although the veteran reported he had panic attacks 
several times a day especially when he was stressed out at 
work and got angry and paranoid toward coworkers.  He said 
the veteran had poor impulse control and became upset and 
angry because of panic attacks and paranoia about his 
coworkers.  The veteran reported difficulty falling asleep 
said he woke up several times a night and was unable to go 
back to sleep.  He said that if he could have an increase in 
his disability and just stay home, he could avoid the stress 
at work.  

In his assessment of the veteran's PTSD, the psychiatrist at 
the October 2002 examination said that he veteran was 
exhibiting symptoms of PTSD as evidenced by recurrent and 
intrusive recollections of the racial riot in service, 
recurrent dreams of the riots 2 to 3 times a week, mistrust 
and suspiciousness of blacks around him for fear of being 
assaulted at work at any time.  He said other symptoms 
included irritability, hypervigilance, depression and panic 
attacks.  The psychiatrist repeated that the veteran could 
not sleep at night because of the nightmares and without 
sleep could not function in his job.  The Axis I diagnoses 
were PTSD and panic disorder with agoraphobia.  The 
psychiatrist assigned a GAF score of 60.  In an addendum 
dated in April 2003, the psychiatrist stated that he had 
reviewed the veteran's claims file and that the review did 
not change the opinions he expressed in the October 2002 
report.  He said that the veteran's impairment of social and 
occupational functioning was primarily due to PTSD and not 
due to panic disorder with agoraphobia.  

When the veteran was seen in the VA mental health clinic in 
January 2003, he reported that he was about the same as on 
his last visit in September 2002.  The veteran said he had 
been able to handle some situational stress appropriately, 
but continued to experience occupational stress.  He said he 
planned to facilitate stress management by scheduling his 
time off wisely.  The psychiatrist noted that the veteran's 
mood was mildly depressed.  He appearance, behavior and 
effect were entirely appropriate.  He was not psychotic, 
paranoid, suicidal or homicidal.  The psychiatrist said that 
the veteran's insight and judgment were excellent.  The 
veteran agreed to return to the clinic in five months.  

At a VA mental health clinic visit in June 2003, the veteran 
reported there was no change from his previous visit.  He 
said he had good and bad days, but was generally coping well 
with stress.  He said he currently took his medication only 
as needed.  He said he had no new complaints and was 
satisfied with his treatment.  The psychiatrist stated that 
the veteran was alert, oriented, calm, polite and well 
groomed.  The veteran's mood was neutral, and his speech was 
fluent and logical.  His appearance, behavior and affect were 
appropriate.  The veteran made good eye contact and related 
easily to the psychiatrist with an appropriate sense of humor 
and sincere manner.  The veteran's outlook was optimistic, 
and his future plans were realistic.  The veteran was not 
psychotic, paranoid, suicidal or homicidal.  The treatment 
plan was to continue medications with a return visit in five 
months or sooner, if needed.  

Pertinent Law and Regulations

Increased disability ratings - in general

As noted earlier, disability evaluations are determined by 
the application of VA's Rating Schedule found in 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).  

Specific schedular criteria

Within the Rating Schedule, VA amended the diagnostic 
criteria pertinent to rating mental disorders effective 
November 7, 1996, that is, during the pendency of this 
appeal.  61 Fed. Reg. 52,700 (1996).  As has been noted, the 
veteran filed his claim in June 1992, prior to this 
regulatory change.  When a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the appellant.  See 
VAOPGCPREC 7-2003 ("[S]tatutes or regulations liberalizing 
the criteria for entitlement to compensation . . . may be 
applied to pending claims because their effect would be 
limited to matters of prospective benefits."); see also 
Karnas v.  Derwinski, 1 Vet. App. 308, 312-13 (1991), 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-19 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  
Therefore, VA must evaluate the veteran's claim for a higher 
evaluation from November 7, 1996, under both the old and the 
new criteria in order to ascertain which version is most 
favorable to this portion of the claim period, if indeed one 
is more favorable than the other.  For the period of the 
claim prior to November 7, 1996, however, VA cannot apply the 
revised regulations.  See also VAOPGCPREC 3-00.  

Under the former version of Diagnostic Code 9411, in effect 
prior to November 7, 1996, a 30 percent evaluation required 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, and 
psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation required 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
required severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  A 100 percent evaluation could be 
assigned under the above rating criteria as long as the 
veteran met at least one of three listed criteria:  total 
isolation; gross repudiation of reality; or unemployability.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson 
v. Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. 
§ 4.21 (1996).

The term "definite," as listed in the former criteria for a 
30 percent evaluation, has been defined as "distinct, 
unambiguous, and moderately large in degree" and representing 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93; Hood v. Brown, 4 Vet. App. 301 (1993).  The Board is 
bound by this interpretation of the term.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

VA General Counsel has further held that the term  
"considerable," as listed in the criteria for a 50 percent 
evaluation, is to be construed as "rather large in extent or 
degree."  VAOPGCPREC 9-93.  The Board is also bound by this 
interpretation of the term.  38 U.S.C.A. § 7104(c).

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of similar terminology by 
medical professionals, although evidence to be considered, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Under the current (revised) criteria for rating mental 
disorders, effective from November 7, 1996, Diagnostic Code 
9411 provides for the following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  He essentially contends that the symptoms associated 
with his PTSD are more severe than is contemplated by the 
currently assigned rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
at various times been diagnosed dysthymic disorder, 
adjustment disorder with mixed emotional features and panic 
disorder with agoraphobia.  The Board notes that in its 
November 2003 supplemental statement of the case, the RO did 
in fact consider the veteran's panic, anxiety and depression 
symptoms as part of the his PTSD.  The Board can identify no 
evidence that indicates that any of the veteran's 
panic/anxiety and depression symptoms are not associated with 
his PTSD.  As the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, the Board will consider all 
of the veteran's psychiatric symptoms in addressing the 
proper evaluation of his PTSD.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  



Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2003).  As 
noted above, the veteran has also been diagnosed with 
dysthymic disorder, an adjustment disorder and a panic 
disorder. Although Diagnostic Code 9411 pertains specifically 
to PTSD, under the rating criteria in effect prior to 
November 7, 1996, all psychoneurotic disorders, including 
anxiety disorders, dysthymic disorder and adjustment disorder 
as well as PTSD were evaluated using the same rating criteria 
then in effect.  Likewise, effective November 7, 1996, with 
the exception of eating disorders, all mental disorders, 
including PTSD, other anxiety disorders (including panic 
disorders), mood disorders and adjustment disorders are rated 
all using the criteria that now appear in the Rating 
Schedule.  Therefore, rating under another diagnostic code 
would not produce a different result.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The Board has reviewed the evidence of record and has 
considered both the former and the revised rating criteria.  
Although many of the symptoms displayed by the veteran, as 
reflected in the medical findings of record, indicate no more 
than definite social and occupational impairment or can be 
said to result in no more than intermittent periods of 
inability to perform occupational tasks and no more than 
occasional decrease in work efficiency, the Board believes 
that the frequency of the veteran's panic attacks coupled 
with his depression, chronic sleep disturbances, intermittent 
anger and level of social isolation suggest that the 
veteran's PTSD is more severe than is reflected by the 
current 30 percent rating.  As explained in greater detail 
immediately below, it is the judgment of the Board that the 
veteran's symptoms more closely approximate the criteria for 
a 50 percent rating.  See 38 C.F.R. § 4.7.  

At the VA examination in February 1999, the veteran reported 
daily panic attacks, which he said occurred especially when 
he felt stressed at work, and he also reported constant 
conflicts with supervisors.  Similarly, at the October 2002 
examination, the veteran reported he had panic attacks 
several times a day, especially when he was stressed out at 
work and got angry and paranoid toward his coworkers.  
Although the examiner at the October 2002 examination stated 
he did not observe any panic attack, he did not express doubt 
as to the credibility of the veteran's complaints.  The 
frequency of the panic attacks reported at these examinations 
along with the veteran's difficulties with flashbacks, 
depressed mood, chronic sleep disturbances including 
nightmares, intermittent anger, fear of crowds and social 
isolation, combine to approximate considerable social and 
occupational impairment required for a 50 percent evaluation 
under the former rating criteria.  The Board acknowledges 
that many of the criteria enumerated for a 50 percent 
evaluation under the revised rating criteria are not met in 
this case.  Such symptoms as:  flattened affect, 
circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; memory 
impairment; impaired judgment; and impaired abstract thinking 
are simply not shown by the evidence of record.  However, all 
of the symptoms found in the revised schedular criteria are 
not required for a 50 percent rating to be assigned.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified 
factors for each incremental rating are examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibits the symptoms 
listed in the rating scheme).  

There is arguably support in the evidence for difficulty in 
establishing and maintaining effective work and social 
relationships.  This is arguable because, within the family 
setting, the veteran has demonstrated the ability to maintain 
social relationships.  The evidence consistently shows, 
however, that the veteran has reported disputes with 
supervisors and incompatibility with coworkers.  He has 
submitted letters from his employer cautioning him of 
potential penalties for excessive unscheduled leave, which 
the veteran has associated with his PTSD symptoms.  Further, 
outside of work and family, the veteran avoids other people 
in that he will not go to social functions nor will he go to 
a mall or movies although he at one point said he went to 
church, but intermittently.  

In short, even though all of the criteria for the assignment 
of a 50 percent disability have not been met, the Board 
concludes that the symptoms of the veteran's PTSD reflect 
essentially considerable impairment in occupational and 
social functioning.  This is due primarily to his daily panic 
attacks, irritability, sleep disturbances and depressed mood, 
and is more serious than definite impairment or occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks contemplated by the 
30 percent level.  In the Board's opinion, this combination 
of symptoms more closely approximates considerable impairment 
or the reduced reliability as contemplated by the 50 percent 
rating.  To that extent, the appeal is granted.  See 
38 C.F.R. § 4.7.  

As an increased disability rating has been granted, the Board 
has also considered whether an even higher rating is 
warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when 
a veteran is not granted the maximum benefit allowable under 
the Rating Schedule, the pending appeal as to that issue is 
not abrogated).  

The Board finds that the evidence does not support a 
conclusion that the veteran has PTSD symptoms showing 
deficiencies in most areas or demonstrate an inability to 
establish effective relationships as contemplated for a 70 
percent evaluation under the revised rating criteria, nor 
does the evidence show that his symptoms result in severe 
social and occupational impairment, which would be required 
for a 70 percent rating under the former rating criteria.  
Although the veteran alluded to specific thoughts of suicide 
a week prior to the October 2002 examination, there is 
otherwise is no other such indication in the record other 
than reference to vague thoughts of suicide, and there has 
been no showing at all of obsessional rituals that interfere 
with routine activities.  On no occasion has an examiner 
described the veteran's speech as illogical, obscure or 
irrelevant, and there has been no showing of spatial 
disorientation or neglect of personal appearance and hygiene.  
Other than as associated with nightmares, the veteran has not 
been violent.  He has been able to maintain gainful 
employment with the Postal Service, albeit with some measure 
of workplace impairment in the form of warning letters from 
his supervisor, and the Board acknowledges the veteran's 
statements that he has sometimes felt angry and paranoid 
toward his coworkers in terms of feeling they were watching 
him, talking about him and criticizing and degrading him.  
The Board notes, however, that the examiner at the February 
1999 examination said that although the veteran was affected 
by his depression and PTSD, there was a comfort level at work 
that the veteran did not enjoy outside of work because he was 
familiar with his coworkers ad did not feel as intimidated or 
threatened by them physically.  

In denying a 70 percent rating, the Board places great weight 
on the evaluations of the trained psychologist and 
psychiatrists who have interviewed the veteran.  The GAF 
score assigned at the February 1999 examination was 70, and 
the GAF score assigned at the October 2002 examination was 
60, the latter of which is indicative of at most moderate, 
but not severe impairment.  These GAF scores appear to be 
based on the veteran's reported symptoms.  There have been 
assigned no lower GAF scores, and there is no indication of 
behavior or impairment in functioning consistent with lower 
GAF scores.  

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 70 percent rating, and such a rating is not warranted 
under the former or revised rating criteria.  

Fenderson considerations

As described in the Introduction, the RO assigned a 30 
percent disability rating for PTSD effective from June 17, 
1992, the date of the veteran's initial claim of entitlement 
to service connection for PTSD, and the Board has now 
assigned a 50 percent rating.  In view of the Court's 
decision in Fenderson v. West, 12 Vet. App. 119 (1999), it is 
the obligation of the Board to determine whether staged 
ratings are appropriate.

At the outset of its discussion, the Board concludes that 
none of the evidence is consistent with the assignment of a 
70 percent disability rating at any time during the period 
under consideration, that is, from June 17, 1992.  As 
discussed in detail above, although the veteran alluded to 
suicidal ideation on one occasion, such criteria as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; and neglect of personal 
appearance and hygiene are not present and never have been 
present, and at no time could the impairment associated with 
the veteran's PTSD be described as severe.  

In this case, the medical evidence if record appears to 
support the proposition that the veteran's service-connected 
PTSD has changed appreciably during the period on appeal.  
Specifically, the Board finds that prior to the February 4, 
1999, examination report, the evidence does not support the 
assignment of a 50 percent disability rating.  The evidence 
that pre-dates the February 4, 1999, report is not consistent 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; difficulty in understanding complex 
commands; memory impairment; impaired judgment; or impaired 
abstract thinking.  Further, that evidence does not show the 
presence of panic attacks more than once a week, nor does it 
show motivation or mood disturbances beyond the depressed 
mood, suspiciousness and anxiety contemplated by the criteria 
for a 30 percent rating.  Although the warning letters from 
the veteran's employer evidence some measure of workplace 
impairment, they do not, in the Board's judgment show more 
than the occasional decrease in work efficiency and 
intermittent periods of inability to work contemplated in the 
revised criteria for a 30 percent rating, nor do they 
indicate more than the definite occupational impairment 
encompassed by the 30 percent rating under the former rating 
criteria.  

In particular, the evidence prior to the February 4, 1999, 
examination report included November 1992 and March 1996 
examination reports, September 1993 hearing testimony, 
January 1995 and August 1997 letters from the veteran's 
employer and VA progress notes of various dates prior to 
February 1999.  The November 1992 and March 1996 examination 
reports show that the veteran avoided crowds, was nervous and 
watched people around him and jumped when he heard a harsh 
noise; they also showed that he had sleep difficulties 
including nightmares 3 to 7 nights a week with some occasions 
when he would wake up screaming and find that he was shoving 
his wife or sometimes would grab her by the neck; he was 
hypervigilant and on guard, and would check the doors and 
windows at night.  This evidence, while indicative of 
frequent symptoms, did not lead the examiners to identify 
panic or panic attacks, at any time prior to the February 4, 
1999, report, nor could the impairment be considered, based 
on that evidence, to warrant of finding of being rather large 
in extent or degree, that is, be of considerable as opposed 
to definite social and industrial inadaptability.  

It cannot be disputed that the evidence prior to the February 
4, 1999, report showed that the veteran's employer's concern 
with the veteran's use of unscheduled sick leave, but the 
Board notes that the GAF scores assigned prior to February 4, 
1999, were 75 and 85, which reflect no more than minimal to 
mild symptoms with some difficulty in social and occupational 
function.  Accordingly, while some of the evidence used to 
justify a 50 percent rating was present prior to the February 
4, 1999, report, the overall disability picture did not 
reflect such impairment as would warrant a 50 percent rating 
under the former rating criteria from June 17, 1992, to 
November 6, 1996, nor did it reflect such impairment as would 
warrant 50 percent rating under either the former or revised 
rating criteria from November 7, 1996, to February 4, 1999.  

In addition to the foregoing, the Board observes that 
although the evidence supports the assignment of a 50 percent 
rating under the former or revised rating criteria as of 
February 4, 1999, the date of the report showing increased 
symptoms associated with the veteran's PTSD, the evidence 
does not support continuation of the 50 percent rating beyond 
January 26, 2003, the day prior to a visit to the mental 
health clinic.  Evidence available for the period between 
February 4, 1999, and January 27, 2003, shows continuing 
reports of depression and anger along with continuing panic 
attacks, although not always with the frequency reported at 
the October 2002 examination when the veteran said he had 
panic attacks several times a day, especially when he was 
stressed out at work and got angry and paranoid toward 
coworkers.  

In contrast, the Board notes that the January 27, 2003, 
report of the veteran's mental health clinic visit shows that 
at that time the veteran said that he continued to experience 
occupational stress, but planned to facilitate is stress 
management by scheduling his time off wisely.  He also 
reported that he had been able to handle some situational 
stress wisely.  Although the veteran's mood was mildly 
depressed, his appearance, behavior and affect were entirely 
appropriate.  He was not psychotic, paranoid, suicidal or 
homicidal.  Further, the psychiatrist described the veteran's 
insight and judgment as excellent.  At the next visit, five 
months later, the veteran said that although he had good and 
bad days, he was generally coping well with stress and only 
took his medication as needed.  The psychiatrist described 
the veteran's mood as neutral and noted that he was alert, 
oriented, calm, polite and well groomed.  The veteran made 
good eye contact, his appearance, behavior and affect were 
appropriate; he related easily to the psychiatrist, his 
outlook was optimistic and his future plans were realistic.  
There is no evidence of the presence of panic attacks at all, 
much less at the frequency of more than once a week that was 
a factor in the support of a 50 percent rating starting with 
the February 4, 1999, report.  

In view of the foregoing, the Board concludes that from 
January 27, 2003, the preponderance of the evidence is 
against a finding of more than definite impairment under the 
former rating criteria.  Likewise, the evidence from January 
27, 2003, does not indicate that the veteran's symptoms meet 
or approximate the severity of symptoms required for a 
50 percent rating under the revised rating criteria.  The 
evidence does not in any respect reflect reduced reliability 
and productivity due such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; memory 
impairment or impaired judgment or thinking.  With the 
absence of evidence of panic attacks, evidence of no more 
than mild disturbance of motivation and mood and absence of a 
showing of difficulty in establishing effective work and 
social relationships, the Board concludes that the 
preponderance of the evidence is against the assignment in 
excess of 30 percent for the veteran's PTSD from January 27, 
2003.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran is entitled to a 50 percent 
rating for PTSD from February 4, 1999, to January 26, 2003.  
The Board also concludes that the preponderance of the 
evidence is against a rating in excess of 30 percent for PTSD 
prior to February 4, 1999, or from January 27, 2003.  


ORDER

A rating in excess of 30 percent for PTSD is denied from June 
17, 1992, to February 3, 1999.  

An increased rating of 50 percent for PTSD is granted from 
February 4, 1999, to January 26, 2003, subject to controlling 
regulations applicable to the payment of monetary benefits.  

A rating in excess of 30 percent for PTSD is denied from 
January 27, 2003.  


REMAND

The claims remaining on appeal are entitlement to service 
connection for low back disability secondary to residuals of 
left ankle sprain, entitlement to service connection for 
bilateral knee disabilities secondary to residuals of left 
ankle sprain as well as entitlement to service connection for 
diabetes, to include as due to exposure to herbicides in 
service.  

In its June 2003 remand, the Board pointed out that treatment 
records from J. Richard Jackson, M.D., included a note dated 
in July 2002 in which Dr. Jackson indicated that he dictated 
a letter to VA at that time concerning the veteran's back and 
knees.  The Board noted that the letter was not in the claims 
file and made an explicit request that the RO attempt to 
obtain the July 2002 letter as it may be pertinent to the 
veteran's service connection claims for back and bilateral 
knee disabilities.  The request to the RO may be found on 
page 5 of the Remand.  

The record shows that in a letter dated in August 2003, the 
RO requested records from Dr. Jackson pertaining to treatment 
for diabetes mellitus and that various clinical records were 
received, including a copy of the July 2002 record that 
refers to the letter about the back and knees.  The record 
does not show that the RO ever attempted to obtain the Dr. 
Jackson's July 2002 letter pertaining to the veteran's low 
back and bilateral knee disabilities.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  In view of the Court's holding in Stegall, the 
case must be remanded for additional development.  While the 
case is in remand status, the veteran should provided clear 
notice of the information or evidence necessary to 
substantiate his secondary service connection claims, be told 
what he must do and also be told what VA will do.  In 
addition, the veteran should be advised that he should submit 
any evidence in his possession that pertains to his claims.  
See 38 C.F.R. § 3.159(b)(1). 

With respect to the issue of entitlement to service 
connection for diabetes mellitus, to include as due to 
exposure to herbicides, the veteran contends the USS KITTY 
HAWK carried barrels of herbicides.  Further, his 
representative has argued that the USS KITTY HAWK served as a 
transport and re-supply center for the distribution of Agent 
Orange containers and that the veteran's duties on the hanger 
deck could have involved direct contact with the Agent Orange 
herbicide due to container leakage.  The record shows that in 
a May 2003 letter, the RO requested that the Ships History 
Branch of the Naval Historical Center confirm whether the USS 
KITTY HAWK transported barrels of Agent Orange and if so, 
whether the veteran would have handled them.  There is no 
indication in the claims file that the RO received a response 
from the Naval Historical Center or that the RO followed up 
on the request.  Due process requires that this be done.  

Accordingly, the case is REMANDED for the following actions 
by the Veterans Benefits Administration (VBA):

1.  VBA should obtain the veteran's 
medical records from the VA Medical 
Center in Waco, Texas, for any treatment 
for low back disability, bilateral knee 
disabilities or diabetes mellitus during 
the period of June 2003 to the present.  
This should include, but not be limited 
to, hospital summaries, reports of 
imaging studies (X-rays, MRI, CT), and 
outpatient treatment records.  

2.  In order to assure complete 
compliance with due process requirements, 
the veteran should be notified that the 
evidence currently needed to substantiate 
his claim for service connection for low 
back disability secondary to residuals of 
left ankle sprain and for entitlement to 
service connection for bilateral knee 
disabilities secondary to residuals of 
left ankle sprain is a medical opinion 
for each claimed disability.  For the 
disability being addressed (low back 
disability, right knee disability or left 
knee disability) the opinion should be 
one wherein the medical professional 
determines that it is at least as likely 
as not that the current claimed 
disability was caused or chronically 
worsened by the veteran's service-
connected residuals of left ankle sprain.  
The rationale for the opinion(s) should 
be explained and should take into account 
the veteran's history and medical records 
during and after service.  

The veteran should also be notified that 
evidence currently needed to substantiate 
his claim for service connection for 
diabetes mellitus is medical evidence 
showing that diabetes mellitus was 
present in service or was manifest to a 
degree of 10 percent or more within a 
year after his separation from service.  
With respect to that aspect of his claim 
relative service connection for diabetes 
mellitus due to exposure to herbicides, 
evidence needed to substantiate the claim 
is evidence that the veteran was exposed 
to herbicides in service and a medical 
opinion wherein the medical professional 
determines that it is at least as likely 
as not that the veteran's diabetes 
mellitus is due to that exposure.  The 
rationale for the opinion should be 
explained, and the opinion should take 
into account the veteran's history and 
medical records during and after service.  

The veteran should be advised that it is 
ultimately his responsibility to obtain 
evidence that substantiates his claims, 
including the claim for service 
connection for diabetes mellitus as well 
as the secondary service connection 
claims, and he should be told to provide 
any evidence in his possession that 
pertains to any of his claims and has not 
been submitted previously.  

3.  Action should be taken to obtain and 
associate with the claims file a copy of 
a July 2002 letter to VA pertaining to 
the veteran's low back and bilateral knee 
disabilities from J. Richard Jackson, 
M.D., 2201 MacArthur, Waco, TX 76708.  
Any necessary authorization should be 
obtained from the veteran, and reasonable 
efforts should be take to obtain a copy 
of the letter from Dr. Jackson.  Any lack 
of response or failure to cooperate 
should be documented clearly in the 
record.  

4.  VBA should determine the veteran's 
dates of service on the USS KITTY HAWK.  
If it is not possible to obtain the 
veteran's dates of service on the USS 
KITTY HAWK, that fact should be 
documented in the claims file.  

5.  Thereafter, action should be taken to 
follow-up on the May 2003 letter to the 
Ships History Branch, Naval Historical 
Center, in which the RO requested 
confirmation as to whether the USS KITTY 
HAWK transported barrels of Agent Orange 
and, if so, whether the veteran would 
have handled them.  VBA should explain 
that the veteran served on the USS KITTY 
HAWK in 1972, and should, if possible, 
provide specific dates, that is, 
beginning and ending dates of the 
veteran's assignment to the USS KITTY 
HAWK.  The Ships History Branch should be 
requested to suggest alternative sources 
for the requested information if it is 
unable to respond to the request.  VBA 
should follow all leads to their logical 
conclusion and should document all 
actions taken to obtain the requested 
information.  

6.  After completion of the actions 
requested above, VBA should undertake 
additional action, to include obtaining 
medical examinations or opinions, if 
warranted by the state of the record at 
that time.  VBA should then readjudicate 
entitlement to service connection for 
diabetes mellitus, to include as due to 
exposure to herbicides in service, 
entitlement to service connection for low 
back disability secondary to residuals of 
left ankle sprain and entitlement to 
service connection for bilateral knee 
disabilities secondary to residuals of 
left ankle sprain.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, an appropriate supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



